J-S69007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JORGE PRADO

                            Appellant                No. 2162 MDA 2015


                 Appeal from the PCRA Order November 5, 2015
                  In the Court of Common Pleas of York County
       Criminal Division at Nos: CP-67-CR-0006485-2012; and CP-67-CR-
                                  0002643-2014


BEFORE: STABILE, DUBOW, and PLATT, * JJ.

MEMORANDUM BY STABILE, J.:                       FILED NOVEMBER 22, 2016

        Appellant, Jorge Prado, appeals from the November 5, 2015 order of

the Court of Common Pleas of York County (“PCRA court”), denying relief

under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46.

Appellate counsel has filed an Anders1 brief and requested permission to

withdraw. Upon review, we quash the appeal, and dismiss counsel’s petition

to withdraw.

        Stemming from an incident on August 20, 2012, Appellant pled guilty

to driving under the influence (“DUI”)2 on December 7, 2012, in docket CP-
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Anders v. California, 386 U.S. 738 (1967).
2
    75 Pa.C.S.A. § 3802(b).
J-S69007-16



67-CR-006485-2012. Appellant was sentenced to five years of intermediate

punishment with the first 45 days at the York County Prison followed by 90

days of house arrest/electronic monitoring. As the result of an incident on

March 23, 2014, Appellant pled guilty to DUI and driving under suspension,

DUI related (“DUS”)3 on August 18, 2014, in docket CP-67-CR-002643-

2014.     As part of a negotiated sentence, Appellant was sentenced to an

aggregate sentence of 15-63 months at a state correctional institute (“SCI”)

on the new charges.         The same date, the trial court revoked Appellant’s

intermediate punishment sentence in CP-67-CR-006485-2012 and sentenced

Appellant to 30-60 months at a SCI.              Appellant did not file any post-

sentence motions or a direct appeal.

        On March 31, 2015, Appellant filed a timely pro se PCRA petition

alleging ineffective assistance of counsel.        Appellant was appointed PCRA

counsel, who filed an amended PCRA petition on May 15, 2015, asserting

trial counsel was ineffective for failing to file post-sentence motions and a

notice of appeal. The PCRA court filed a notice of intent to dismiss on May

22, 2015, and Appellant filed a response on June 12, 2015. A hearing was

held on Appellant’s amended PCRA petition on November 5, 2015, at the

conclusion of which the PCRA court denied Appellant’s petition.



____________________________________________


3
    75 Pa.C.S.A. §§ 3082(c) and 1543(b)(1.1)(i), respectively.




                                           -2-
J-S69007-16



       Appellant filed a notice of appeal on December 10, 2015.               On

December 11, 2015, the PCRA court directed Appellant to file a concise

statement of matters complained of on appeal.          On December 28, 2015,

Appellant filed a motion to withdraw appeal, which the PCRA court dismissed

on January 4, 2016.          On February 29, 2016, Appellant filed a concise

statement of matters complained of on appeal. The PCRA court issued an

opinion on March 22, 2016.

       Appellant’s counsel filed, in this Court, a petition to withdraw as

counsel and an Anders brief,4 wherein counsel raises one issue for review:

              I.     Whether the Appellant’s appeal contending the PCRA
                     court erred by dismissing his PCRA [p]etition is
                     wholly frivolous and without arguable merit within
                     the meaning of Anders v. California, 368 U.S. 728
                     (1967); Commonwealth v. McClendon, 434 A.2d
                     1185 (Pa. 1981); and Commonwealth v.
                     Santiago, 978 A.2d 349 (Pa. 2009).

Anders Brief at 6. Further, counsel’s Anders Brief addresses the merits of

Appellant’s claim, whether trial counsel was ineffective for failing to file post-

sentence motions.



____________________________________________


4
  Anders v. California, 386 U.S. 738 (1967), set forth the requirements to
withdraw on direct appeal, which are more stringent than the Turner/Finley
requirements that apply on collateral appeal. See Widgins, 29 A.3d at 817
n.2. “Because an Anders brief provides greater protection to a defendant,
this Court may accept an Anders brief in lieu of a Turner/Finley letter.”
Id.




                                           -3-
J-S69007-16



      Before we may consider these issues, we must first address whether

counsel’s Anders brief satisfies the following requirements:

            (1)   provide a summary of the procedural history and
                  facts, with citations to the record;
            (2)   refer to anything in the record counsel believes
                  arguably supports the appeal;
            (3)   set forth counsel’s conclusion that the appeal is
                  frivolous; and
            (4)   state counsel’s reasons for concluding that the
                  appeal is frivolous. Counsel should articulate the
                  relevant facts of record, controlling case law, and/or
                  statutes on point that have led to the conclusion that
                  the appeal is frivolous.

Santiago, 978 A.2d at 361. Furthermore, counsel must “provide a copy of

the Anders petition and brief to appellant, advising the appellant of the right

to retain new counsel, proceed pro se or raise any additional points worthy

of this Court’s attention.”   Commonwealth v. Flowers, 113 A.3d 1246,

1248 (Pa. Super. 2015) (quoting Commonwealth v. Woods, 939 A.2d

896, 898 (Pa. Super. 2007)).

      While Appellate counsel indicated the procedural history in his Anders

brief, he neglected to note that the instant appeal is untimely. Appellant’s

PCRA petition was denied on November 5, 2015. A notice of appeal must

“be filed within 30 days after the entry of the order from which the appeal is

taken.” Pa.R.A.P. 903. Appellant’s final date to file a notice of appeal was




                                     -4-
J-S69007-16



December 7, 2015.5         Appellant filed a notice of appeal on December 10,

2015; therefore, Appellant’s appeal was untimely.        See Pa.R.A.P. 903.

Accordingly, we must quash this untimely appeal.

       Appeal quashed. Petition to withdraw dismissed as moot.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2016




____________________________________________


5
  The mechanical run date for Appellant to file a notice of appeal (30 days
after November 5, 2015) was Saturday, December 5, 2015; therefore, the
final day Appellant could file the notice was Monday, December 7, 2015.




                                           -5-